Citation Nr: 0009531	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-30 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of loan guaranty indebtedness in the 
amount of $21,869.90, to include whether the charged 
indebtedness is valid.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from October 1965 to 
August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination by the Committee on 
Waivers and Compromises (the Committee) of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1998, the appellant's loan guaranty 
file was transferred to the RO in Atlanta, Georgia, which 
presently retains jurisdiction over this case.

The appellant and his spouse appeared at a hearing before the 
undersigned Member of the Board on August 18, 1998, at which 
time they testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.

The Board remanded this case in October 1999 to ensure that 
the appellant's claims file was associated with the loan 
guaranty file.  The requested development was accomplished 
and the case was returned to the Board in February 2000 for 
further appellate review and disposition.


REMAND

In light of the appellant's contentions regarding the 
validity of the loan guaranty indebtedness, the Board will 
remand this case for a Regional Counsel opinion and 
readjudication of all elements of the claim.  It appears that 
the appellant is challenging the validity of the debt on 
alternative grounds, with his main theory premised on his 
belief that his quit claiming of a second deed on trust on 
the property to a junior lien holder in November 1993 
rendered invalid the foreclosure on the first deed of trust, 
the VA-guaranteed loan.  He also challenges the debt on the 
grounds of inadequate notice and propriety of the liquidation 
proceedings and foreclosure sale instituted by the first note 
holder (Citicorp Mortgage), to include alleged improprieties 
connected to the foreclosure appraisal and the values used to 
assess the property at that time.  Additional details of his 
arguments regarding the foreclosure appraisal are found in 
his February 1999 Form 9 Substantive Appeal.  Further, as the 
appellant believes that he is entitled to a retroactive 
release of liability, the Board will request that the 
Regional Counsel address whether any entitlement to such a 
release is authorized under 38 U.S.C.A. § 3714 (West 1991 & 
Supp. 1999).  The appellant acknowledges that he is not 
entitled to a retroactive release of liability under section 
3713 of title 38, United States Code, but he desires 
consideration of his claim under the aforesaid section 3714, 
which has not been accorded to him as yet.

All of these matters regarding the validity of the debt and 
retroactive release of liability should be specifically 
addressed, point by point, by the RO on remand to ensure that 
the case is fully developed and adjudicated at the regional 
office level.

With respect to the above, the Board observes that additional 
records may be available which should be associated with the 
loan guaranty file.  Such records include all documents 
generated in connection with the foreclosure appraisal, legal 
pleadings filed by Citicorp to foreclose on the property, and 
the Notice of Default and/or Notice of Intention to 
Foreclose.  Prior to obtaining the Regional Counsel opinion, 
the RO should endeavor to obtain these documents.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  After the RO has obtained all 
available records associated with the 
foreclosure proceedings, including the 
reports of the foreclosure appraisal, 
legal pleadings filed by Citicorp 
Mortgage and the Notice of Default and/or 
Notice of Intention to Foreclose, the RO 
should request a legal opinion from the 
appropriate Regional Counsel in the State 
of California addressing, in general, the 
nature and extent of the contractual 
obligations extant between the appellant, 
VA and the first and junior mortgage 
holders arising from his default on the 
subject property.  Specifically, it is 
requested that the opinion address his 
arguments regarding whether his quit 
claiming of a second deed on trust on the 
property to a junior lien holder in 
November 1993 rendered invalid the 
foreclosure on the first deed of trust by 
Citicorp Mortgage in March 1994, and the 
legal impact of such action, if any, on 
his liability under the theory of 
indemnity on the foreclosed VA loan.  
Further, the opinion should address 
adequacy of due process pertaining to 
Citicorp's liquidation proceedings and 
foreclosure sale as well as the propriety 
of the procedures used to assess the 
value of the property for purposes of 
foreclosure.  Further, the Regional 
Counsel should address the appellant's 
arguments regarding whether under the 
circumstances of this case entitlement to 
a retroactive release of liability is 
authorized under 38 U.S.C.A. § 3714 (West 
1991 & Supp. 1999).  Copies of the 
Regional Counsel's opinion should be 
furnished to the appellant and his 
representative.  Another copy should be 
associated with the appellant's claims 
folder and loan guaranty folder for LH 
[redacted].

2.  Upon completion of the above, the RO 
should readjudicate the issue of validity 
of the loan guaranty indebtedness, to 
include the appellant's claim of 
entitlement to a retroactive release of 
liability under 38 U.S.C.A. § 3714, as 
alluded to above.  Supporting analysis and 
explanation must be provided.  If the 
determination with respect to this issue 
is adverse to the appellant, the RO should 
furnish a supplemental statement of the 
case to him and his representative.  
Should the loan guaranty debt be found 
valid, the RO should readjudicate the 
waiver claim and in connection therewith, 
discuss all evidence received since the 
December 1998 supplemental statement of 
the case.  As with the validity issue, if 
the determination on the waiver issue 
remains adverse to the appellant in any 
manner, a supplement statement of the case 
should be furnished to him and his 
representative and he should be accorded 
the opportunity to respond.  The 
supplemental statement of the case should 
include the applicable law, regulations 
and judicial precedent as well as a 
discussion of how such legal criteria 
affects the determination.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

